DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 11/29/2021 have been entered. Claims 1, 6, and 19-24 remain pending in the application. The amendments overcome the claim objections and rejections under 35 USC 112(a) and 112(b) set forth in the previous office action mailed on 06/28/2021.
Claim Objections
Claim 6 is objected to because of the following informalities:  “at the least one” should read “the at least one”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the closed cells are smaller cells”. The term “smaller” is a relative term which renders the claim indefinite. The term “smaller cells” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what metric would be used for one of ordinary skill in the art to determine is a “smaller cell” because the limitation does not establish what the cell is smaller relative to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrera et al. (US 2012/0065660), in view of Asgari (US 2009/0192592).
Regarding claim 1, Ferrera et al. discloses a treatment system (300, paragraphs [0163-0187]) for cerebral arterial vasospasm (The treatment system is configured for use in the cerebral artery, paragraph [0126], and is at least configured for use to treat vasospasms by applying radial force within the vessel) that consists essentially of, in combination: a guide catheter (312, FIG 3A, paragraphs [0167-0168]) adapted for emplacement in the internal carotid artery (ICA)/ vestibulocochlear artery (VCA) (Paragraph [0171]; 312 is inserted into 310, which is placed in the ICA); a microcatheter (315, FIG 3A, paragraph [0176]) and a microguidewire (320, FIG 3A, paragraphs [0180 and 0185]; the guidewire is 
Ferrera et al. is silent regarding the at least one self-expanding retrievable stent being at least 50 cm in length.
However, Asgari discloses several stent embodiments where the stent (10), depending on its intended use can have a length ranging from 100 micrometer to 100 cm (Paragraph [0085]).
It would have been obvious to one of ordinary skill in the art to have a length of at least 50 cm depending on the intended use of the stent in view of Asgari, since it has been held that a simple substitution of one known element for another will yield predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the stent have a length of at least 50 cm, since it has been held that 
Ferrera et al. is further silent regarding the microcatheter or the at least one self-expanding retrievable stent comprising means for providing a calcium channel blocker in the in vivo environment of the ICA/VCA.
However, Ferrera et al. teaches that some embodiments may comprise delivering fluids, medicaments, or biologically active agents through the microcatheter while the stent is deployed (i.e. in the in vivo environment) (Paragraph [0317]). Furthermore, Ferrera et al. teaches an exemplary embodiment (Paragraphs [0406-0416]) wherein calcium channel blockers are administered during treatment to relieve vasospasms (Paragraph [0414]; Verapamil is a Ca+ channel blocker).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the microcatheter to comprise a means for providing a calcium channel blocker for use in the in vivo environment of the ICA/VCA if vasospasms are detected, as taught by the exemplary embodiment, for the purpose of treating spasms to reduce trauma or injury to the target vasculature.
Ferrera et al. is further silent regarding an angiogram of the in vivo environment of the ICA/VCA in the presence of the at least one self-expanding retrievable stent.
However, Ferrera et al. further teaches that some embodiments may including imaging such as angiograms (Paragraph [0314]) for the purpose of providing visualization before, during, or after treatment to confirm positioning of the device within the vessel.
Therefore, the would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ferrera et al. to comprise conducting angiogram imaging of the in vivo environment of the ICA/VCA in the presence of the at least one self-expanding retrievable stent (i.e. during treatment), as taught by the alternative embodiment, for the purpose of confirming the position of the device within the vessel (Paragraph [0314]).

However, Ferrera et al. discloses that in some embodiments, a kit of parts is disclosed, including components, devices, and systems disclosed herein, as well as any other compatible with the same, and instructions for use (Paragraphs [0039, 0040, and 00377]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system to further include instructions for operating the treatment system comprising the guide catheter, the microcatheter, the microguidewire, the at least one self-expanding retrievable stent, the sheath, and the means for conducting angiography for the treatment or management of cerebral arterial vasospasm, as taught by the alternative embodiments of Ferrera et al., for the purpose of providing information to the user regarding the intended use of the system components for performing a desired treatment.
Regarding claim 6, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 1. 
Ferrera et al. is silent regarding the at least one self-expanding retrievable stent including a drug covering or coating selected from the group consisting of Everolimus; Paclitaxel; Sirolimus; Corolimus or salts thereof. 
However, Ferrera et al. teaches an alternative embodiment a self-expanding retrievable stent (Expandable scaffolds 610, 810, or 910, paragraph [0236]) which is coated in Pacilitaxel, Sirolimus, or thrombosis reducing compounds (Paragraph [0236]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the  self-expanding retrievable stent to comprise a coating selected from the claimed medicants, 
Regarding claim 19, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 1.  Ferrera et al. further discloses the at least one self-expanding retrievable stent is 2 - 6 mm in diameter (Paragraph [0252] discloses a diameter of 1 mm to 6 mm, which overlaps the claimed range with sufficient specificity), and wherein the instructions instruct a user of the system to select a diameter based on the angiogram (Note that the method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation are not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864" hence the device of Ferrera meets the claimed limitations. It is further noted that the prior art device is additionally configured to be used as claimed because paragraph [0252] discloses a diameter can be selected depending on the size of the particular vessel in which they are configured to be inserted and it would be contemplated to conduct angiography imaging of the vasculature, paragraph [0314]).
Regarding claim 20, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 1.  Ferrera et al. further discloses the instructions instruct a user of the system to advance the at least one self-expanding retrievable stent to a target zone for a predetermined time interval between 3-10 minutes (Note that the method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation are not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to s the claimed limitations. It is further noted that the prior art device is additionally configured to be used as claimed because paragraphs [0140 and 0307] disclose an exemplary treatment time of 5-10 minutes).
Regarding claim 21, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 1.  Ferrera et al. further discloses the instructions instruct a user of the system to maintain the at least one self-expanding retrievable stent in situ for at least 5 minutes or at least 10 minutes (Note that the method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation are not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864" hence the device of Ferrera meets the claimed limitations. It is further noted that the prior art device is additionally configured to be used as claimed because paragraphs [0140 and 0307] discloses an exemplary treatment time of 5-10 minutes).  
Regarding claim 22, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 19.  Ferrera et al. further discloses the selected diameter is operable to expand vessels to their optimal diameter and remain patent after the device is re-sheathed (Note that the method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation are not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at s the claimed limitations. It is further noted that the prior art device is additionally configured to be used as claimed because paragraph [0146] discloses an objective of the device is to restore patency to a vessel and paragraph [0252] discloses selecting a stent based on the diameter of an identified vessel).  
	Regarding claims 23, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 22. Ferrera et al. further discloses wherein the instructions instruct a user of the system to advance the at least one self-expanding retrievable stent to a target zone for a predetermined time interval between 3-10 minutes (Note that the method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation are not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864" hence the device of Ferrera meets the claimed limitations. It is further noted that the prior art device is additionally configured to be used as claimed because paragraphs [0140 and 0307] disclose an exemplary treatment time of 5-10 minutes) and wherein the selected diameter of the self-expanding stent and the predetermined time interval are selected to mitigate/extenuate or prevent vasoconstriction/vasospasm (Note that the method of using which is printed on the instructions of the system are considered printed matter and according to the MPEP 2111.05 this limitation are not given weight. As stated in the MPEP 2111.05, "where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864" hence the device of Ferrera meets the claimed limitations).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select self-expanding nitinol as the material for the retrievable stent, as taught by the alternative embodiment, for the purpose of forming the stent of a biocompatible shape memory material commonly known in the art for achieving the desired strength and flexibility characteristics. 
	Regarding claim 24, Ferrera et al./Asgari discloses the invention substantially as claimed, as set forth above for claim 23.
Ferrera et al. is silent regarding the system further comprising.
However, Ferrera et al. further teaches that some embodiments may comprise delivering Heparin in treatment-based aliquots through the microcatheter (Paragraph [0317]), for the purpose of performing a treatment at the target site within the vasculature. 
Therefore, the would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ferrera et al. to comprise delivering Heparin in treatment-based aliquots via the microcatheter, as taught by the alternative embodiment, for the purpose of reducing the risk of blood clots at the treatment site or as vasospasm therapy. 
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 that the stents taught by Ferrera ‘660 do not meet the newly recited claim limitation of having “small cells disposed about the length of the stenting-means”. Applicant points to figures of the prior art reference to show “large cells throughout its length”. Examiner acknowledges the present invention specification’s use of the term “smaller cells” in paragraphs [0039-0040] and in reference to FIGs 7 and 8. However, the specification and claims do not set forth structure .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771